19-3155-cr
     United States v. Gist



 1                           UNITED STATES COURT OF APPEALS
 2                              FOR THE SECOND CIRCUIT

 3                                      SUMMARY ORDER

 4   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
 5   CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
 6   PERMITTED AND IS GOVERNED        BY FEDERAL RULE OF APPELLATE
 7   PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
 8   SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
 9   MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
10   (WITH THE NOTATION "SUMMARY ORDER"). A PARTY CITING A SUMMARY
11   ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
12   COUNSEL.



13          At a stated Term of the United States Court of Appeals for the Second Circuit, held
14   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
15   York on the 29th day of July, two thousand twenty-one.



16   Present:           AMALYA L. KEARSE,
17                      ROSEMARY S. POOLER,
18                      GERARD E. LYNCH,

19                               Circuit Judges.
20   ____________________________________________________

21   UNITED STATES OF AMERICA,

22                                                Appellee,

23                             - v. -                                 No. 19-3155-cr
 1   GAMALE GIST, AKA JAMALE GIST,

 2                                          Defendant-Appellant.
 3   ____________________________________________________

 4   For Appellee:                    STEVEN D. CLYMER, Assistant United States Attorney,
 5                                    Syracuse, New York (Grant C. Jaquith, United States
 6                                    Attorney for the Northern District of New York,
 7                                    Syracuse, New York, Ransom P. Reynolds, III, Assistant
 8                                    United States Attorney, Syracuse, New York, on the
 9                                    brief), for Appellee.

10   For Appellant:                   MOLLY K. CORBETT, Assistant Federal Public
11                                    Defender, Albany, New York for Defendant-Appellant.



12        Appeal from orders of the United States District Court for the Northern District of
13   New York (Glenn T. Suddaby, Chief Judge).
14
15         ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and
16   decreed that the orders of said District Court be and they hereby are affirmed.

17          Defendant Gamale Gist appeals from a September 23, 2019 order of the United
18   States District Court for the Northern District of New York, Glenn T. Suddaby, Chief Judge
19   ("September Order"), denying his motion for a sentence reduction pursuant to Section 404
20   of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 ("FSA Motion"). His brief
21   on appeal argues that the denial of his FSA Motion, in light of the rationale given for the
22   denial by the district court in a December 16, 2019 order ("December Order" or "December
23   2019 Order"), was an abuse of discretion. We assume the parties' familiarity with the
24   underlying facts and procedural history of the case.



25   Appellate Jurisdiction
26         We first address the threshold issue of our jurisdiction to hear this appeal and the
27   arguments raised in Gist's brief. The government, in addition to defending the December
28   Order on its merits, argues that this Court lacks jurisdiction because Gist's only notice of


                                                 -2-
 1   appeal—filed in September 2019—designated the September Order as the order
 2   challenged on appeal, not the December 2019 Order. For the reasons that follow, we
 3   conclude that in the circumstances of this case, no new or amended notice of appeal was
 4   required to give us jurisdiction to consider the December Order.

 5           The notice of appeal from the denial of Gist's FSA Motion was filed on September
 6   26, 2019, by Gist pro se (his appointed attorney was allowed to withdraw on September
 7   23, 2019, and did not file a new notice of appearance until January 9, 2020 (see Ct. App.
 8   ECF. No. 12)). In October 2019, Gist moved pro se in the district court for reconsideration
 9   of the September Order. Normally the filing of a notice of appeal "confers jurisdiction on
10   the court of appeals and divests the district court of its control over those aspects of the
11   case involved in the appeal," e.g., Griggs v. Provident Consumer Discount Co., 459 U.S. 56,
12   58 (1982), although some postjudgment motions in the district court may postpone the
13   effect of the notice of appeal. The Federal Rules of Appellate Procedure ("Appellate
14   Rules" or "FRAP") provide that timely postjudgment motions under certain Rules of the
15   Federal Rules of Criminal Procedure ("Criminal Rules") or of the Federal Rules of Civil
16   Procedure ("Civil Rules") delay the effectiveness of a filed notice of appeal. See Fed. R.
17   App. P. 4(b)(3) (referring to Criminal Rules 29 (for judgment of acquittal), 33 (for a new
18   trial), and 34 (for arrest of judgment)); Fed. R. App. P. 4(a)(4) (referring to, inter alia, Civil
19   Rules 59 (for alteration or amendment of an order or judgment) and 60 (for relief from an
20   order or judgment)).

21          Motions for reconsideration in a criminal case are not among those listed in the
22   Appellate Rules as delaying the effectiveness of a filed notice of appeal. Nonetheless,
23   with respect to 18 U.S.C. § 3582(c), which permits modification of an imposed sentence
24   if so authorized by a statute such as the First Step Act, most Circuits have viewed a
25   § 3582(c) motion for a sentence reduction, and a request for reconsideration of the denial
26   of such a motion, as governed by FRAP Rule 4(b)(3), see, e.g., United States v. Berry, 679 F.
27   App'x 364, 365 (5th Cir. 2017) ("[a]lthough not listed among the motions in Rule
28   4(b)(3)(A), a timely motion for reconsideration . . . toll[ed] the period" for appealing the
29   denial of a § 3582(c) sentence reduction motion); United States v. McKeithan, 526 F. App'x
30   158, 160 (3d Cir. 2013) (timely motion for reconsideration of denial of § 3582(c) motion
31   tolled the deadline for appeal from the denial "even though such a motion is not expressly
32   authorized under the Federal Rules of Criminal Procedure"); contra United States v. Brown,
33   817 F.3d 486, 489 (6th Cir. 2016) ("motions to reconsider and vacate the court's decision
34   on [a] § 3582(c) motion . . . . do not toll the time or restart the clock for filing a notice of


                                                    -3-
 1   appeal under the relevant criminal appeal deadline. See Fed. R.App. P. 4(b)(3)." (emphasis
 2   in original)).

 3           In the present case, in response to Gist's motion for reconsideration, the
 4   government in its (unpaginated) "Response to Defendant Gist's Pro Se Motion to
 5   Reconsider an Order Denying a Motion to Reduce Gist's Sentence Under the First Step
 6   Act of 2018" ("Government Response")—citing both criminal and civil cases, but no
 7   Criminal Rules, Civil Rules, or Appellate Rules—argued that Gist's reconsideration
 8   motion allowed the district court to retain jurisdiction, and it urged the court to hold his
 9   appeal in abeyance. (See A.137-38 (citing, inter alia, "United States v. Ridl, 26 F.3d 73, 75
10   (8th Cir. 1994) (. . . 'the filing of the motion for reconsideration reinvested jurisdiction in
11   the district court'); . . . Coan v. Kaufman, 349 F.Supp.2d 271, 273 n.1 (D. Conn. 2004) ('This
12   filing [of a notice of appeal] does not divest this Court of jurisdiction to rule on Plaintiff's
13   Motion for Reconsideration. Instead, the notice of appeal is held in abeyance until the motion
14   for reconsideration is resolved.'), aff'd, 457 F.3d 250 (2d Cir. 2006)") (emphasis ours).) The
15   government argued that the district court should grant reconsideration in order to alter
16   the rationale for its denial of Gist's FSA Motion, but that upon reconsideration the court
17   should, as a matter of discretion, adhere to its denial. (See Government Response at
18   A.141-44.)

19          In the December Order, the district court granted reconsideration and adhered to
20   the denial of Gist's FSA motion. Whereas the September Order had denied the motion
21   on the ground that Gist's offense was not one covered by the First Step Act, the December
22   Order accepted the government's concession that Gist's offense was covered; but the
23   district court found the motion properly denied as an exercise of its discretion. (See
24   A.182.)

25         The Appellate Rules provide that a notice of appeal "must . . . designate the
26   judgment, order, or part thereof being appealed." Fed. R. App. P. 3(c)(1)(B). This
27   requirement is "jurisdictional in nature." Swatch Group Management Services Ltd. v.
28   Bloomberg L.P., 756 F.3d 73, 93 (2d Cir. 2014) (internal quotation marks omitted).
29   However, given that a notice of appeal filed before the disposition of some postjudgment
30   motions "becomes effective upon the . . . entry of the order disposing of the last such
31   remaining motion," Fed. R. App. P. 4(b)(3)(B)(i); see also id. Rule 4(a)(4)(B)—and that the
32   government persuaded the district court that Gist's reconsideration motion was one that
33   delayed the effectiveness of his notice of appeal—we conclude that Gist's notice of appeal


                                                   -4-
 1   became effective to bring up for review both the September Order and the December
 2   Order upon the entry of the December Order, for either of two reasons.

 3           If the premise of the government's position in the district court was that Gist's
 4   motion was within the scope of FRAP Rule 4(b)(3), it is appropriate to apply to his notice
 5   of appeal from the September Order—which was plainly timely—all of the subparts of
 6   FRAP Rule 4(b)(3). That Rule includes the provision that "[a] valid notice of appeal is
 7   effective—without amendment—to appeal from an order disposing of any of the motions
 8   referred to in Rule 4(b)(3)(A)." FRAP Rule 4(b)(3)(C) (emphases added).

 9           If we were to conclude instead that a motion for reconsideration of the denial of a
10   § 3582(c) motion should not be treated as within the scope of FRAP Rule 4(b)(3)—and we
11   note that the government cited more civil cases than criminal cases in arguing to the
12   district court that Gist's appeal was to be held in abeyance—we would look for guidance
13   to FRAP Rule 4(a), which governs appeals in civil cases. See generally United States v.
14   Powers, 168 F.3d 943, 948 (7th Cir. 1999) ("though the language of Rule 4(b) has always
15   been slightly different from that of Rule 4(a), the drafters of the 1993 amendments made
16   it clear that they were adopting the same approach for Rule 4(b) appeals as they spelled
17   out for Rule 4(a)(2) appeals"). Subpart (4)(A) of FRAP Rule 4(a) refers to, inter alia,
18   motions in the nature of reconsideration under Civil Rules 59 and 60, see Fed. R. App. P.
19   4(a)(4)(A)(iv) and (vi); and subpart (4)(B) provides that a timely notice of appeal filed
20   before disposition of such a motion becomes effective "when the order disposing of the
21   last such motion is entered," id. Rule 4(a)(4)(B)(i).

22         FRAP Rule 4(a)(4)(B) also provides that "[a] party intending to challenge an order
23   disposing of any motion listed in Rule 4(a)(4)(A), or a judgment's alteration or
24   amendment upon such a motion, must file a notice of appeal, or an amended notice of
25   appeal—in compliance with Rule 3(c)." Fed. R. App. P. 4(a)(4)(B)(ii). However, that
26   requirement to file a new or amended notice applies only "[i]f the judgment is altered upon
27   disposition of a posttrial motion." Fed. R. App. P. 4 Advisory Committee Note to
28   Paragraph (a)(4) (1993) (emphasis added).

29         In the present case, as the government acknowledges, it was only the district court's
30   rationale that was altered. (See Government brief on appeal at 26 ("district [court] again
31   denied Gist's request to have his sentence reduced, but did so on a different basis").) The
32   disposition of Gist's FSA Motion was precisely the same; the motion denied in the


                                                 -5-
 1   September Order remained denied in the December Order. The judgment was not
 2   altered. Thus, no new or amended notice of appeal was required.

 3          We conclude that the "failure" of Gist's timely September notice of appeal,
 4   challenging the September Order's denial of his FSA Motion, to mention the yet-to-be
 5   issued December Order adhering to that denial did not result in a lack of appellate
 6   jurisdiction to consider the December Order. This Court has jurisdiction to review that
 7   unaltered disposition, including its revised rationale.



 8   The Merits
 9          We review denials of a motion for a discretionary sentence reduction for abuse of
10   discretion. See United States v. Moore, 975 F.3d 84, 88 (2d Cir. 2020). We review the district
11   court's factual findings for clear error. See id. at 89. District courts considering motions
12   under the First Step Act must first "determine whether the defendant is eligible for a
13   reduction" and second "whether, and to what extent, to exercise its discretion to reduce
14   the sentence." Id. A district court must "take into account Guidelines range changes that
15   result directly from the retroactive application of Sections 2 and 3" of the Fair Sentencing
16   Act of 2010. Id. at 91. However, the First Step Act "does not entail a plenary
17   resentencing" and "does not obligate a district court to recalculate an eligible defendant's
18   Guidelines range, except for those changes that flow from Sections 2 and 3 of the Fair
19   Sentencing Act of 2010, when considering as a discretionary matter whether (or by how
20   much) to grant a sentence reduction." Id. at 92.
21
22          Gist argues that the district court abused its discretion in denying his motion
23   because the court focused primarily on deterrence. This argument lacks merit. "[A]
24   district court retains discretion to decide what factors are relevant as it determines
25   whether and to what extent to reduce a sentence." Id. at 92 n.36. The court's focus
26   primarily on Gist's extensive history of criminal offenses, including such conduct while
27   he was on probation, did not constitute an abuse of discretion. We have recently clarified
28   that, contrary to Gist's argument, district courts considering First Step Act motions "have
29   no obligation to apply" the § 3553(a) factors, United States v. Moyhernandez, No. 20-675, ___
30   F.4th ___, 2021 WL 2963725, at *5 (2d Cir. July 15, 2021). Nevertheless, "those factors may
31   often prove useful," id. at *7, and the district court here, believing that it was required to
32   consider them, did so, expressly addressing some of them. The court also considered
33   postsentencing factual developments, including Gist's participation in a college program,


                                                  -6-
 1   his volunteer work including knitting for children and encouraging youth not to use or
 2   possess illegal firearms or narcotics, the small number of discipline reports involving Gist
 3   between 2015 and 2018, and Gist's greater age and maturity. The court ultimately
 4   concluded that Gist's post-sentencing conduct did not mitigate the court's concerns about
 5   Gist's history of "rampant recidivism," citing to Gist's "extensive history of re-offending
 6   despite incarceration and supervision." (A.181-82.) We see no abuse of discretion.

 7         We have considered the remainder of Gist's arguments and find them to be without
 8   merit. The orders of the district court denying Gist's motion for a First Step Act sentence
 9   reduction are AFFIRMED.

10                                      FOR THE COURT
11                                      CATHERINE O'HAGAN WOLFE, Clerk of Court




                                                 -7-